CONFESSION OF ERROR

PER CURIAM.
Eduardo Quintana appeals from the trial court’s denial of his motion for relief pursuant to Florida Rule of Criminal Procedure 3.800. We reverse.
When Quintana was resentenced in circuit court case number 93-14914 on February 6, 1996, the sentencing order omitted any mention of circuit court case number 93-12629. The State properly concedes that this was error because the record does not indicate any modification of the original plea agreement, and the original sentencing order, that was written in conformity with the original plea agreement, indicates that the sentences in case number 93-14914 would run concurrent to the sentences in case number 93-12629. As such, we reverse and remand for correction of the sentencing order entered on February 6, 1996, to reflect that the sentences in the above-mentioned cases shall run concurrent to each other.
Reversed and remanded with directions.